CRSES DER PHOMLEGIGKRK DBEGHAMUSS FikdAeCehaet Page 1 os

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

HACHETTE BOOK GROUP, INC.,
HARPERCOLLINS PUBLISHERS LLC,
JOHN WILEY & SONS, INC., and
PENGUIN RANDOM HOUSE LLC Case No. 1:20-CV-04160-JGK.

Plaintiffs,

¥.

INTERNET ARCHIVE and DOES 1 through
5, inclusive

Defendants.

 

 

ORDER FOR ADMISSION PRO HAC VICE

 

 

 

 

 

 

 

USDS SDNY

DOCUMENT
BLECTRONICALLY FILED
DOC #: _ ——
DATE FILED: _2./' = fy |

 

 

 
CEASA DERHOMIEEVERK DBEGHIGAMIS FiRdOHMILD Page2ctB

The motion of Moon Hee Lee, for admission to practice Pro Hac Vice in the above-
captioned action is granted.

Applicant has declared that he/she is a member of good standing of the bar of the state of
California; and that his/her contact information is as follows:

Applicant’s Name: Moon Hee Lee

Firm Name: Durie Tangri LLP
Address: 953 East 3rd Street

City / State / Zip: Los Angeles, California 90013
Telephone / Fax: 213-992-4499 / 415-236-6600

Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel
for Defendant Internet Archive in the above-entitled action;

IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the
above-captioned case in the United States District Court for the Southern District of New York.
All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.

pater 3 /i2[3f wb E nce

 

 

Honérable John G. Koeltl
United States District Judge

 

 
CEES SERPOPLGOGERK DRAIHAAUSS ied Gsi4/21 Paye 3 ots

CERTIFICATE OF SERVICE

I hereby certify that on May 11, 2021 the within document was filed with the Clerk of the

Court using CM/ECF which will send notification of such filing to the attorneys of record in this

Case,

/s/ Moon Hee Lee
MOON HEE LEE

 
